     Case
      Case4:20-cv-02433-YGR
           4:20-cv-02433-YGR Document
                              Document10-1
                                       12 Filed
                                           Filed06/05/20
                                                 06/01/20 Page
                                                           Page11ofof11



 1                                  UNITED STATES DISTRICT COURT

 2                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

 3                                        OAKLAND DIVISION

 4    MICHAEL SANTINI, an individual on behalf           Case No. 4:20-cv-2433-YGR
      of himself and all others similarly situated and
 5    the general public,                                [PROPOSED] ORDER GRANTING
                                                         JOINT STIPULATION TO EXTEND
 6                     Plaintiff,                        NESTLÉ, USA, INC.’S TIME TO
                                                         RESPOND TO THE COMPLAINT AND
 7    v.                                                 RELATED BRIEFING SCHEDULE
 8    NESTLÉ USA, INC., and DOES 1 through 10,
      inclusive,
 9
                       Defendant.
10

11

12           The Court, having considered the parties’ joint stipulation to extend Defendant Nestlé,

13   USA, Inc.’s time to respond to the complaint and related motion briefing schedule, GRANTS and

14   APPROVES the parties’ stipulation. Accordingly, the Court HEREBY ORDERS that Defendant

15   may respond to the complaint no later than July 27, 2020. The Court FURTHER ORDERS that

16   in the event Defendant responds by motion, the following briefing schedule will apply:

17                     Plaintiff’s response will be due by August 25, 2020;

18                     Defendant’s reply will be due by September 18, 2020;

19                     The hearing on such motion will be set for September 29, 2020.

20           The Court FURTHER ORDERS that the initial case management conference is reset for

21   September 29, 2020, with case management statements to be filed no later than September 22,

22   2020.

23

24           June 5 , 2020
     Dated: ________                               ______________________________________
                                                   Honorable Yvonne Gonzalez Rogers
25                                                 United States District Judge
26

27

28



                        [PROPOSED] ORDER APPROVING STIPULATION TO EXTEND BRIEFING SCHEDULE
